Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims #1-10. in the reply filed on 11/29/21 is acknowledged.

This application is in condition for allowance except for the presence of claims #11-25 directed to Group II and III, non-elected without traverse.  Accordingly, claims #11-25 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches an interconnect structure comprising multiple dielectrics, conductive traces and alignment structures, (Yu et al., 2016/0099196; Balakrishnan et al., 2009/0166881; Lan et al., 6,034,427), it fails to teach either collectively or alone, wherein the second interconnect layer comprises a plurality of second conductive traces; and a via between the first interconnect layer and the second interconnect layer, wherein the via is self-aligned with the first interconnect layer

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1-10 are allowed.
Claim #1 
The second interconnect layer comprises a plurality of second conductive traces; and a via between the first interconnect layer and the second interconnect layer, wherein the via is self-aligned with the first interconnect layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
01/09/2022